Case: 11-40203     Document: 00511745485         Page: 1     Date Filed: 02/02/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 2, 2012

                                       No. 11-40203                        Lyle W. Cayce
                                                                                Clerk

EARVIN LIANG

                                                  Plaintiff–Appellee
v.

BZB, INCORPORATED; C. MICHAEL ORR

                                                  Defendants–Appellants



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:09-CV-233


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff’s purported “notice of stipulated dismissal” did not operate to
dismiss defendants’ counterclaim. As a result, the district court’s dismissal
order did not resolve all claims of all parties and is not an appealable order. We
therefore have no jurisdiction over this appeal and must dismiss the case.
        DISMISSED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.